Citation Nr: 0739666	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
August 1984 and from August 1984 to March 2005 on mostly 
inactive reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

In October 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In October 2007, the veteran submitted a claim for service 
connection for gastroesophageal reflux disease.  This claim 
is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that in July 2000, while on 
active duty for training, the veteran twisted his right knee 
while getting out of a van.  The veteran received private 
medical treatment in October 2000.  Magnetic resonance 
imaging (MRI) of the right knee showed a prominent cleavage 
tear in the posterior horn of the medial  meniscus.  He then 
underwent a right knee arthroscopy, medial meniscectomy, 
chondroplasty, and thermal chondroplasty.  

It is very unclear if the October 2000 treatment is 
associated with the July 2000 injury. 

In February 2005, the veteran again received private VA 
treatment for a right knee injury.  He stated that he was 
playing football and felt like his knee gave out.  He was 
diagnosed as having internal derangement of the right knee 
and probable posterior horn medial meniscus tear.  An MRI of 
the right knee in October 2005 showed a horizontal tear 
involving the posterior horn, junction of the posterior horn 
and body of the medial meniscus and mild chondromalacia in 
the lateral patellar facet and medial femoral condyle.  

Based on the above, the veteran should be scheduled for a VA 
examination to obtain a medical opinion to determine whether 
his current right knee disability is related to the injury 
that occurred during active duty.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c) (2007).

In addition, the veteran stated during the October 2007 
personal hearing that he received treatment from Dr. D.G.K. 
in 2006 and also received VA treatment.  The record only 
shows treatment for Dr. D.G.K. in 2005 and does not contain 
any VA treatment records.  These records should be obtained 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and 
associate with the claims file the 
veteran's treatment records from 
Dr. D.G.K. beginning from 2006.

2.  Make arrangements to obtain and 
associate with the claims file the 
veteran's complete VA medical treatment 
records concerning a right knee 
disability.  If these records are not 
available, a negative reply is required.

3.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
is asked to provide an opinion as to 
whether there is a 50 percent or greater 
probability that the veteran's current 
right knee disability was caused by the 
July 2000 injury.  The examiner is also 
asked to comment on whether the veteran's 
current right knee disability was caused 
by or related to the February 2005 
injury. 

The examiner should provide a rationale 
for the opinion.

4.  Then, readjudicate the veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



